DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, without traverse, of Species I: reading on claims 1-9, in the “Response to Election / Restriction Filed - 09/23/2022”, is acknowledged by Examiner. 
This office action considers claims 1-22 are thus pending for prosecution, of which, non-elected claims 10-22 are withdrawn, and elected claims 1-9 are examined on their merits. 
Double Patenting 
The nonstatutory double patenting (NSDP) rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting (NSDP) as being unpatentable over claims 1,6,2,1,1,3,4,5,8 and 13, respectively, of U.S. Patent No. US 10991767 B2, hereinafter pat’767, claims being depicted in Table 1 below. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below:
Instant application
US 10991767 B2; pat’767
1. A display panel having a first display region and a second display region, comprising: 
a sub-pixel array comprising a plurality of sub-pixels arranged in an array, 




wherein the plurality of sub-pixels is distributed in the first display region and the second display region, 
wherein a light transmittance of a non-light-emitting region in the second display region is greater than a light transmittance of a non-light-emitting region in the first display region, 














wherein among sub-pixels emitting a same color of the plurality of sub-pixels in the first display region and the second display region, a width-to-length ratio of a driving transistor in a pixel circuit of a sub-pixel in the second display region is greater than a width-to-length ratio of a driving transistor in a pixel circuit of a sub-pixel in the first display region.
1. A display panel having a first display region and a second display region, the display panel comprising 
a sub-pixel array comprising a plurality of sub-pixels arranged in an array; and 
gate signal lines extending in a first direction and data lines extending in a second direction, the first direction intersecting with the second direction, 
wherein the plurality of sub-pixels is distributed in the first display region and the second display region, 
wherein a non-light-emitting region in the second display region has a greater light transmittance than a non-light-emitting region in the first display region, 
wherein a distribution density of sub-pixels of the plurality of sub-pixels in the second display region is smaller than a distribution density of sub-pixels of the plurality of sub-pixels in the first display region, 
wherein among sub-pixels emitting a same color of the plurality of sub-pixels in the first display region and the second display region, a light-emitting area of a sub-pixel in the second display region is larger than a light-emitting area of a sub-pixel in the first display region, and 
6. The display panel according to claim 4, 
wherein among the sub-pixels emitting the same color of the plurality of sub-pixels in the first display region and the second display region, a width-to-length ratio of a driving transistor in the pixel circuit of a sub-pixel in the second display region is greater than a width-to-length ratio of a driving transistor in the pixel circuit of a sub-pixel in the first display region.



wherein among the sub-pixels emitting the same color of the plurality of sub-pixels in the first display region and the second display region, a width in the first direction of a sub-pixel in the second display region is R1 times a width in the first direction of a sub-pixel in the first display region, and a width in the second direction of a sub-pixel in the second display region is R2 times a width in the second direction of a sub-pixel in the first display region; and 
a ratio of a center-to-center distance between two adjacent sub-pixels in the first direction in the second display region to a center-to-center distance between two adjacent sub-pixels in the first direction in the first display region is R3, and a ratio of a center-to-center distance between two adjacent sub-pixels in the second direction in the second display region to a center-to-center distance between two adjacent sub-pixels in the second direction in the first display region is R4, where 0.8≤(R1×R2)/(R3×R4)≤1.2.
2. The display panel according to claim 1, wherein ([0024]) the light transmittance of the non-light-emitting region in the first display region (110) is T1, and the light transmittance of the non-light-emitting region in the second display region (120) is T2, where T1 and T2 satisfy: 3≤T2/T1≤50.


2. The display panel according to claim 1, wherein the light transmittance of the non-light-emitting region in the first display region is T1, and the light transmittance of the non-light-emitting region in the second display region is T2, where T1 and T2 satisfy: 3≤T2/T1≤50.


3. The display panel according to claim 1, further comprising 




gate signal lines (111; [0025]) extending in a first direction (X) and data lines (112) extending in a second direction (Y), the first direction intersecting with the second direction, 






wherein a distribution density of sub-pixels in the second display region (120) is smaller than a distribution density of sub-pixels in the first display region (110), and 
wherein among sub-pixels emitting the same color of the plurality of sub-pixels in the first display region (110) and the second display region (120), a light-emitting area of a sub-pixel in the second display region (120) is larger ([0020]) than a light-emitting area of a sub-pixel in the first display region (110).

1. A display panel having a first display region and a second display region, the display panel comprising :
a sub-pixel array comprising a plurality of sub-pixels arranged in an array; and 
gate signal lines extending in a first direction and data lines extending in a second direction, the first direction intersecting with the second direction, 
wherein the plurality of sub-pixels is distributed in the first display region and the second display region, 
wherein a non-light-emitting region in the second display region has a greater light transmittance than a non-light-emitting region in the first display region, 
wherein a distribution density of sub-pixels of the plurality of sub-pixels in the second display region is smaller than a distribution density of sub-pixels of the plurality of sub-pixels in the first display region, 
wherein among sub-pixels emitting a same color of the plurality of sub-pixels in the first display region and the second display region, a light-emitting area of a sub-pixel in the second display region is larger than a light-emitting area of a sub-pixel in the first display region, and 



4. The display panel according to claim 3, 

wherein among the sub-pixels emitting the same color of the plurality of sub-pixels in the first display region and the second display region, a width in the first direction (X) of a sub-pixel in the second display region is R1 times a width in the first direction of a sub-pixel in the first display region ([0026]), and a width in the second direction of a sub-pixel in the second display region is R2 times a width in the second direction of a sub-pixel in the first display region; and 
a ratio of a center-to-center distance between two adjacent sub-pixels in the first direction in the second display region to a center-to-center distance between two adjacent sub-pixels in the first direction in the first display region is R3, and a ratio of a center-to-center distance between two adjacent sub-pixels in the second direction in the second display region to a center-to-center distance between two adjacent sub-pixels in the second direction in the first display region is R4, where 0.8≤(R1×R2)/(R3×R4)≤1.2 ([0026]).

1. A display panel having a first display region and a second display region, the display panel comprising :
wherein among the sub-pixels emitting the same color of the plurality of sub-pixels in the first display region and the second display region, a width in the first direction of a sub-pixel in the second display region is R1 times a width in the first direction of a sub-pixel in the first display region, and a width in the second direction of a sub-pixel in the second display region is R2 times a width in the second direction of a sub-pixel in the first display region; and 
(a ratio of a center-to-center distance between two adjacent sub-pixels in the first direction in the second display region to a center-to-center distance between two adjacent sub-pixels in the first direction in the first display region is R3, and a ratio of a center-to-center distance between two adjacent sub-pixels in the second direction in the second display region to a center-to-center distance between two adjacent sub-pixels in the second direction in the first display region is R4, where 0.8≤(R1×R2)/(R3×R4)≤1.2.
1. A display panel having a first display region and a second display region, the display panel comprising :
wherein among the sub-pixels emitting the same color of the plurality of sub-pixels in the first display region and the second display region, a width in the first direction of a sub-pixel in the second display region is R1 times a width in the first direction of a sub-pixel in the first display region, and a width in the second direction of a sub-pixel in the second display region is R2 times a width in the second direction of a sub-pixel in the first display region; and 
(a ratio of a center-to-center distance between two adjacent sub-pixels in the first direction in the second display region to a center-to-center distance between two adjacent sub-pixels in the first direction in the first display region is R3, and a ratio of a center-to-center distance between two adjacent sub-pixels in the second direction in the second display region to a center-to-center distance between two adjacent sub-pixels in the second direction in the first display region is R4, where 0.8≤(R1×R2)/(R3×R4)≤1.2.

5. The display panel according to claim 3, wherein the plurality of sub-pixels at least comprises red sub-pixels, green sub-pixels, and blue sub-pixels ([0027]), wherein 
a ratio of a light-emitting area of a green sub-pixel in the second display region to a light-emitting area of a green sub-pixel in the first display region is smaller than a ratio of a light-emitting area of a red sub-pixel in the second display region to a light-emitting area of a red sub-pixel in the first display region and/or a ratio of a light-emitting area of a blue sub-pixel in the second display region to a light-emitting area of a blue sub-pixel in the first display region.

3. The display panel according to claim 1, wherein the plurality of sub-pixels at least comprises red sub-pixels, green sub-pixels, and blue sub-pixels, wherein
a ratio of a light-emitting area of a green sub-pixel in the second display region to a light-emitting area of a green sub-pixel in the first display region is smaller than a ratio of a light-emitting area of a red sub-pixel in the second display region to a light-emitting area of a red sub-pixel in the first display region and/or a ratio of a light-emitting area of a blue sub-pixel in the second display region to a light-emitting area of a blue sub-pixel in the first display region.

6. The display panel according to claim 1, wherein each of the plurality of sub-pixels (101; Fig 3; [0029]) comprises an anode (130) and a pixel circuit (131), wherein for each of the plurality of sub-pixels in the second display region, the anode and the pixel circuit extend along a same direction, and in a direction perpendicular to a plane of the display panel, the anode and the pixel circuit overlap each other ([0029]).
4. The display panel according to claim 1, wherein each of the plurality of sub-pixels comprises an anode and a pixel circuit, 
wherein for each of the plurality of sub-pixels in the second display region, the anode and the pixel circuit extend along a same direction, and in a direction perpendicular to a plane of the display panel, the anode and the pixel circuit overlap each other.

7. The display panel according to claim 6, wherein for each of the plurality of sub-pixels in the second display region (120), the anode (130) completely covers ([0030]) the pixel circuit (131) in at least one direction of the first direction or the second direction.

5. The display panel according to claim 4, wherein for each of the plurality of sub-pixels in the second display region, the anode completely covers the pixel circuit in at least one direction of the first direction or the second direction.
8. The display panel according to claim 3, wherein ([0034]) a center-to-center distance between two adjacent sub-pixels in the first direction in the first display region is P11, and a center-to-center distance between two adjacent sub-pixels in the first direction in the second display region is P12, where P11 and P12 satisfy: P12=R3×P11, and R3≥1; and 
a center-to-center distance ([0035]) between two adjacent sub-pixels in the second direction in the first display region is P21, and a center-to-center distance between two adjacent sub-pixels in the second direction in the second display region is P22, where P21 and P22 satisfy: P22=R4×P21, and R4≥1.
8. The display panel according to claim 1, wherein a center-to-center distance between two adjacent sub-pixels in the first direction in the first display region is P11, and a center-to-center distance between two adjacent sub-pixels in the first direction in the second display region is P12, where P11 and P12 satisfy: P12=R3×P11, and R3≥1; and 
a center-to-center distance between two adjacent sub-pixels in the second direction in the first display region is P21, and a center-to-center distance between two adjacent sub-pixels in the second direction in the second display region is P22, where P21 and P22 satisfy: P22=R4×P21, and R4≥1.

9. The display panel according to claim 8, wherein (Fig 5; [0036]) among the sub-pixels emitting the same color of the plurality of sub-pixels in the first display region and the second display region, a width in the first direction of a sub-pixel in the first display region is W11, and a width in the first direction of a sub-pixel in the second display region is W12, where W11 and W12 satisfy: W12=M2×W11, and M2>1; and a width in the second direction of a sub-pixel in the first display region is W21, and a width in second direction. of a sub-pixel in the second display region is W22, where W21 and W22 satisfy: W21=N2×W22, and N2>1.
13. The display panel according to claim 8, wherein among the sub-pixels emitting the same color of the plurality of sub-pixels in the first display region and the second display region, a width in the first direction of a sub-pixel in the first display region is W11, and a width in the first direction of a sub-pixel in the second display region is W12, where W11 and W12 satisfy: W12=M2×W11, and M2>1; and a width in the second direction of a sub-pixel in the first display region is W21, and a width in second direction of a sub-pixel in the second display region is W22, where W21 and W22 satisfy: W21=N2×W22, and N2>1.



Summary:

Claim 1 more broad
Claim 1 +6 more restricted
Claim 2 
Claim 2 
Claim 3 
Claim1 (more restricted)
Claim 4
Claim1 (more restricted)
Claim 5
Claim 3
Claim 6
Claim 4
Claim 7
Claim 5
Claim 8
Claim 8
Claim 9
Claim 13




A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). 
In this case. as can be demonstrated, the claims 1,6,2,1,1,3,4,5,8 and 13 of pat’555 anticipate the features of claim 1-9 of the instant application respectively (see also MPEP § 804 Chart II-A_FTI guideline).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (2000; Fig 36; [0221] or C 3, L 16-39) = (element 2000; Figure No. 36; Paragraph No. [0221]) or Column No 3, Line Nos. 16-39). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOK; Seung-Lyong et al., (US 20170213873 A1; hereinafter Bok)
1. Bok teaches a display panel (similar to 100; Fig 1; [0221]) having a first display region (50; Fig 36; [0221]) and a second display region (60), comprising (see the entire document Figs 36, 1, specifically, as cited below)

    PNG
    media_image1.png
    356
    580
    media_image1.png
    Greyscale

Bok Figure 36
a sub-pixel array comprising a plurality of sub-pixels (Fig 1,36) arranged in an array, 
wherein the plurality of sub-pixels (sub-pixels) is distributed in the first display region (50) and the second display region (60), 
wherein a light transmittance of a non-light-emitting region in the second display region (60) is greater than a light transmittance of a non-light-emitting region in the first display region (50), 
wherein among sub-pixels emitting a same color of the plurality of sub-pixels in the first display region and the second display region, a width-to-length ratio of a driving transistor in a pixel circuit of a sub-pixel in the second display region is greater than a width-to-length ratio of a driving transistor in a pixel circuit of a sub-pixel in the first display region (Fig 36; [0126,0221]).  
2. Bok as applied to the display panel according to claim 1, further teaches, wherein the light transmittance of the non-light-emitting region in the first display region (50) is T1, and the light transmittance of the non-light-emitting region in the second display region (60) is T2, where T1 and T2 satisfy: 3≤T2/T1≤50 (construed from [0221]).
3. Bok as applied to the display panel according to claim 1, further teaches, (the panel) further comprising gate signal lines ([0214]) extending in a first direction (X) and data lines (112) extending in a second direction (Y), the first direction intersecting with the second direction, 
wherein a distribution density of sub-pixels in the second display region (60) is smaller than a distribution density of sub-pixels in the first display region (50), and 
wherein among sub-pixels emitting the same color of the plurality of sub-pixels in the first display region (50) and the second display region (60), a light-emitting area of a sub-pixel in the second display region  is larger ([0020]) than a light-emitting area of a sub-pixel in the first display region (50; construed from  [0221] transmissivity of the OLED device 2000 in the first display region 50 may be decreased. Meanwhile, a size of the transparent region 30 of the second display region 60 may be greater than that of the first display region 50). 
4. Bok as applied to the display panel according to claim 3, further teaches, wherein among the sub-pixels emitting the same color of the plurality of sub-pixels in the first display region and the second display region, a width in the first direction (X) of a sub-pixel in the second display region is R1 times a width in the first direction of a sub-pixel in the first display region, and a width in the second direction of a sub-pixel in the second display region is R2 times a width in the second direction of a sub-pixel in the first display region; and a ratio of a center-to-center distance between two adjacent sub-pixels in the first direction in the second display region to a center-to-center distance between two adjacent sub-pixels in the first direction in the first display region is R3, and a ratio of a center-to-center distance between two adjacent sub-pixels in the second direction in the second display region to a center-to-center distance between two adjacent sub-pixels in the second direction in the first display region is R4, where 0.8≤(R1×R2)/(R3×R4)≤1.2  (Fig 36; [0126,0221]).  
5. Bok as applied to the display panel according to claim 3, further teaches, wherein the plurality of sub-pixels at least comprises red sub-pixels, green sub-pixels, and blue sub-pixels ([0027]), 
wherein a ratio of a light-emitting area of a green sub-pixel in the second display region (60) to a light-emitting area of a green sub-pixel in the first display region (50)  is smaller than a ratio of a light-emitting area of a red sub-pixel in the second display region to a light-emitting area of a red sub-pixel in the first display region and/or a ratio of a light-emitting area of a blue sub-pixel in the second display region to a light-emitting area of a blue sub-pixel in the first display region (50; construed from  [0221] transmissivity of the OLED device 2000 in the first display region 50 may be decreased. Meanwhile, a size of the transparent region 30 of the second display region 60 may be greater than that of the first display region 50). 
6. Bok as applied to the display panel according to claim 1, further teaches, wherein each of the plurality of sub-pixels comprises an anode ( [0005]) and a pixel circuit ([0104]: metal wirings e.g., data signal wirings, scan signal wirings, light emission signal wiring, power supply voltage wirings, etc.), wherein for each of the plurality of sub-pixels in the second display region, the anode and the pixel circuit extend along a same direction, and in a direction perpendicular to a plane of the display panel, the anode and the pixel circuit overlap each other.
7. Bok as applied to the display panel according to claim 6, further teaches, wherein for each of the plurality of sub-pixels in the second display region (60), the anode ([0005]) completely covers the pixel circuit ([0104]: in at least one direction of the first direction or the second direction ([0124]).  
8. Bok as applied to the display panel according to claim 3, further teaches, wherein (Fig 36) a center-to-center distance between two adjacent sub-pixels in the first direction in the first display region is P11, and a center-to-center distance between two adjacent sub-pixels in the first direction in the second display region is P12, where P11 and P12 satisfy: P12=R3×P11, and R3≥1; and a center-to-center distance  between two adjacent sub-pixels in the second direction in the first display region is P21, and a center-to-center distance between two adjacent sub-pixels in the second direction in the second display region is P22, where P21 and P22 satisfy: P22=R4×P21, and R4≥1.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and intervening claims 3, 8 respectively.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: features of claim 9 in its entirety (the individual limitations may be found just not in combination) in combination of the features of base claim 1, and intervening claims 3 and 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
FAN; Longfei et al. (US 20190326366 A1) discloses display screen includes: a first display region, a second display region adjacent to the first display region, A sub-pixel density of the first display region is smaller than a sub-pixel density of the second display region (Abstract; Figs 1,4) with a face recognition features [0107].
XIN; Yu et al. (US 20180365471 A1) discloses in FIG. 8; [0052] a display panel having a first display region and a second display region with subpixels width variations.
CHEN; Wei et al. (US 20200225396 A1) discloses in FIG. 12; [0152-0155] a the display screen 1 includes a display panel 1 includes a first region 121 and a second region 122 with subpixels width variations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        October 7, 2022